 Case 2:18-cv-08420-RGK-PJW Document 115-1 Filed 07/07/20 Page 1 of 2 Page ID #:862



1

2

3

4

5

6

7

8
                             UNITED STATES DISTRICT COURT
9
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
                                   WESTERN DIVISION
11

12   UNITED STATES OF AMERICA,              No. CV 18-08420-RGK (PJWx)

13             PLAINTIFF,                   [PROPOSED]
                                            ORDER REGARDING PREVIOUSLY FILED
14                   V.                     VERIFIED CLAIMS
15   $1,546,076.35 IN BANK FUNDS
     SEIZED FROM REPUBLIC BANK OF
16   ARIZONA ACCOUNT ‘1889, ET AL.,

17             DEFENDANTS.
18

19

20        Upon consideration of the stipulation filed by plaintiff United

21   States of America and all claimants in this consolidated action on

22   July 7, 2020, and good cause appearing therefore,

23   IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

24        All claims filed by claimants in this consolidated action shall

25   be treated as if filed in response to the First Amended Consolidated

26   Complaint for Forfeiture (“FACC”) filed on June 1, 2020, and the

27   errata to the same filed on June 11, 2020, giving such original

28   claims the same force and effect as though each such claim had been
 Case 2:18-cv-08420-RGK-PJW Document 115-1 Filed 07/07/20 Page 2 of 2 Page ID #:863



1    filed in response to the FACC. All previously-filed claims are deemed

2    amended to reflect any technical corrections made in the consolidated

3    complaint, the FACC, and the June 11, 2020 errata to the same.

4    IT IS SO ORDERED.

5

6    Dated:                 , 2020
                                       THE HONORABLE R. GARY KLAUSNER
7                                      UNITED STATES DISTRICT JUDGE
8
     Presented by:
9
     NICOLA T. HANNA
10   United States Attorney
     BRANDON D. FOX
11   Assistant United States Attorney
     Chief, Criminal Division
12   STEVEN R. WELK
13   Chief, Asset Forfeiture Section

14         /s
     DAN G. BOYLE
15   JOHN J. KUCERA
16   Assistant United States Attorney

17   Attorneys for Plaintiff
     UNITED STATES OF AMERICA
18

19

20

21

22

23

24

25

26
27

28

                                            2
